          Case 2:15-cv-00755-DS Document 264 Filed 03/07/19 Page 1 of 7



Stephen K. Christiansen (6512)
311 South State Street, Ste. 250
Salt Lake City, Utah 84111
Telephone: 801.716.7016
Facsimile: 801.716.7017
steve@skclawfirm.com

Attorney for Defendants/Counterclaim Plaintiffs


                        IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION


 DARRELL L. DEEM, et al.,                             )
                                                      )
                                                      )        DEFENDANTS’ MOTION TO
           Plaintiffs/Counterclaim Defendants,                    CONTINUE TRIAL
                                                      )
              vs.                                     )
                                                      )            Civil No. 2:15-cv-755-DS

  TRACEY BARON, et al.,                               )
                                                      )              Honorable David Sam

           Defendants/Counterclaim Plaintiffs.        )
                                                      )
                                                      )          EXPEDITED HEARING
                                                      )            REQUESTED WITH
                                                      )           RELATED MOTIONS:
                                                      )         MARCH 7, 2019, AT 1:00 PM

                                         INTRODUCTION

       Defendants move to continue the trial date in this case. They file this motion in the

alternative to their motion seeking to exclude all plaintiffs’ evidence at trial.

       The grounds for this motion are threefold. First, plaintiffs did not timely disclose

evidence for trial and defendants would be prejudiced by plaintiffs’ untimely disclosures of

numerous witnesses and thousands of pages of documents. Second, plaintiffs have themselves

complained of what they say are defendants’ discovery defaults and untimely disclosures; while

defendants disagree, a continuance would allow a complete cure. Third, and most importantly,

defendants simply need the time to fully and fairly present their case. Despite best efforts, and
          Case 2:15-cv-00755-DS Document 264 Filed 03/07/19 Page 2 of 7



especially in light of the volume of the documentation in this case, defense counsel cannot be

prepared by the trial date to properly present the defendants’ case.

       For these reasons, if the Court does not exclude plaintiffs’ evidence in its totality, the

Court should grant the defendants a continuance of approximately 60 days to adequately prepare

their case for trial. Assuming plaintiffs do not make additional document disclosures beyond the

thousands of pages already untimely disclosed, defendants will not seek a further continuance.

                                            ARGUMENT

       The decision whether to continue a trial is a discretionary one to be made by the district

court based on “the circumstances of the individual case.” See Rogers v. Andrus Transp. Servs.,

502 F.3d 1147, 1151 (10th Cir. 2007). The Court of Appeals will not disturb that decision unless

it was “arbitrary or unreasonable and materially prejudiced the [moving party].” Id. The relevant

factors to be considered include:

       the diligence of the party requesting the continuance; the likelihood that the continuance,
       if granted, would accomplish the purpose underlying the party’s expressed need for
       the continuance; the inconvenience to the opposing party, its witnesses, and the court
       resulting from the continuance; the need asserted for the continuance and the harm that
       [movant] might suffer as a result of the district court’s denial of the continuance. . . . No
       single factor is determinative and the weight given to any one may vary depending on the
       extent of the [movant’s] showing on the others.

Id. (quotations and citation omitted). Each of these factors will be addressed after brief

discussion of the grounds for the motion.

       First, defendants have moved in limine to exclude plaintiffs’ witnesses and exhibits,

which were not timely disclosed. (Dkt. 257.) The instant continuance motion is made in the

alternative to that motion in limine and is based on the same grounds. Defendants incorporate by

reference their argument set forth therein, in addition to all arguments set forth herein.




                                                  2
          Case 2:15-cv-00755-DS Document 264 Filed 03/07/19 Page 3 of 7



       Second, plaintiffs have themselves moved in limine to exclude defendants’ principal

witnesses (the Barons), other witnesses, and certain documents. (Dkt. 254, 255, 256.) Notably,

plaintiffs claim they would be prejudiced because they have not had the chance to take the

Barons’ depositions; do not know what other witnesses will say; and are just now receiving

documents that were not previously in existence. Defendants have responded to each of those

motions and incorporate their response set forth therein, in addition to all arguments set forth

herein. But these issues can be worked out with a continuance, including the Barons’

depositions, for which they have made and do make themselves fully available in Salt Lake City.

       Third, defense counsel is not ready for trial, despite every effort being made to be ready.

There are thousands and thousands of pages of documents. They were not timely disclosed as of

the repeatedly extended pretrial disclosure date of February 21, 2019. Defense counsel gave and

gave and gave extensions to plaintiff’s counsel – even though plaintiffs did not reciprocate – and

plaintiffs still did not timely comply. This is true even though the time extensions cut deeply into

anticipated trial preparation time. Defendants simply are not ready to present their case, despite

counsel’s every effort. They have not assimilated the thousands upon thousands of pages of

documents nor fully prepared their witnesses to be able to address them and respond to them and

the other evidence (if it were admitted). They do not have time to review the documents to agree

to admission, as the Court has requested, nor even to make Rule 26(a)(3) objections – there

simply is not enough time – and would have to take the thousands of pages of documents one at

a time and make objections during trial. There is no way the trial could even be conducted in one

week or probably even two. Defendants need additional time to prepare and present, and they ask

for 60 days – assuming no additional disclosures from plaintiffs at this late date.




                                                 3
          Case 2:15-cv-00755-DS Document 264 Filed 03/07/19 Page 4 of 7



       The Tenth Circuit’s factors articulated in Rogers cut in favor of granting this one final

trial continuance.

       First, defense counsel has been diligent. He has worked tirelessly since he came onto this

case to get up to speed, address numerous motions, respond to all discovery, meet all deadlines,

facilitate a mediation, engage in settlement discussions, and work in a professional manner with

plaintiffs’ counsel. This has been true even though he has met with strong resistance from the

plaintiffs at every step of the way. He has also been very giving to the plaintiffs, granting every

requested extension, working with plaintiffs’ counsel under the difficult circumstances of his

losing his spouse, not opposing after-the-fact extensions or seeking preclusive sanctions when

plaintiffs have repeatedly missed deadlines, granting and honoring informal extensions even

when plaintiffs did not document them with the Court, avoiding petty disputes, working out

issues through counsel as the Court had urged, stopping the flow of motions to the Court over

every issue, and changing the dynamics of this case from one of animosity and spiteful

adversarial combativeness to one of cooperation and working toward a common procedural goal

of getting this case tried. He has done this solo and despite a heavy caseload on other matters.

Most importantly for this factor, he has done all this hand-in-hand with his clients, who have

walked with him lockstep in accomplishing these goals and should receive the benefit of those

efforts. He cannot be accused in this case of anything but the utmost diligence.

       Next, the likelihood that the continuance, if granted, would accomplish the purpose

underlying the party’s expressed need for the continuance favors the defendants. They simply

need the time to adequately prepare the case. They will do so diligently and without delay. They

will not seek any further continuance. The continuance will undoubtedly accomplish its purpose.




                                                 4
          Case 2:15-cv-00755-DS Document 264 Filed 03/07/19 Page 5 of 7



       The inconvenience to the plaintiffs, their witnesses, and the Court resulting from

the continuance is not overly prejudicial. This case has been pending four years and is on the

brink of trial; 60 days more will not be unduly prejudicial. Defendants stipulated to allowing out-

of-state witnesses to appear by video feed, so witness travel and accommodation cost is not a

significant consideration. Plaintiffs are here locally and would not be put out travel-wise. The

bankruptcy stay has been lifted as to Michelle Baron to allow this case to be tried, and that will

not change. Defendants cooperated twice and did not object when plaintiffs needed a trial

continuance under the circumstances then facing plaintiffs, even after plaintiffs had insisted there

be no more continuances.

       The need asserted for the continuance favors the defendants. The case should be heard

fully and on its merits, with all parties having the opportunity to put their best foot forward.

Defendants simply are not in a position to do so. Defendants put substantial time, effort, and

resources into urging, arranging, preparing for, and participating in a mediation. Because of the

parties’ and the mediator’s schedules, that mediation did not take place until February 20, 2019.

Defendants did everything they could possibly do to attempt an amicable resolution of this case.

Those efforts failed, but they were resources spent in a valiant effort to resolve this dispute

without court intervention that took time away from trial preparation and led ultimately to

plaintiffs’ failure to timely provide pretrial disclosures and defendants’ inability to be fully

prepared on the trial front.

       Lastly, the harm the defendants will suffer if the Court denies the continuance weighs in

favor of granting the motion. Defendants will be hamstrung at trial if the continuance is denied.

Defendants do not have the funds to hire a team of lawyers, or even to keep up on the legal bills

of their current attorney. Their attorney is doing everything he can to have this case ready but is



                                                  5
            Case 2:15-cv-00755-DS Document 264 Filed 03/07/19 Page 6 of 7



only one person and simply cannot do it. A trial on the merits should represent a chance for each

side to present their case in its best light, with their attorney in command of all the facts,

documents, and issues, prepared for examination, cross-examination, and argument. The

defendants simply are not there and cannot get there in the remaining four days before trial. They

have not even been able to review the 6,000+ pages of documents that were disclosed after the

deadline. They reluctantly ask the Court’s indulgence for one final continuance and will not ask

for more. The request on this front is need-based and in the interests of justice. In the world of

litigation, 60 days will be here in no time and the case will be ready to be tried fully and on all

fronts.

          Under the Tenth Circuit’s rubric, no single continuance factor is determinative and the

weight given to any one factor may vary depending on the extent of the movant’s showing on the

others. See Rogers, supra. Here, all factors favor the brief continuance requested in this motion.

                                           CONCLUSION

          For the reasons set forth herein, and in the alternative to defendants’ motion in limine to

exclude plaintiffs’ evidence at trial (Dkt. 257), the Court should grant this motion and continue

the trial for 60 days. In light of the mass of documentary evidence plaintiffs indicate they intend

to present, with which defense counsel is not conversant, the Court should examine with counsel

how much time will be needed for the re-set bench trial, which may exceed the one-week

estimate previously made.

                             REQUEST FOR EXPEDITED HEARING

          Defendants respectfully request that this motion be heard with the motions in limine that

are currently set for an expedited hearing before the Court on March 7, 2019, at 1:00 p.m.




                                                   6
         Case 2:15-cv-00755-DS Document 264 Filed 03/07/19 Page 7 of 7




       DATED this 7th day of March, 2019.

                                     STEPHEN K. CHRISTIANSEN, ATTORNEY AT LAW


                                     By:           /s/ Stephen K. Christiansen
                                           Stephen K. Christiansen
                                           Attorney for Defendants/Counterclaim Plaintiffs


                                CERTIFICATE OF SERVICE

     I hereby certify that on the 7th day of March, 2019, I caused a true and correct copy of this

pleading to be served electronically upon all counsel of record via the Court’s CM/ECF system.


                                           /s/ Stephen K. Christiansen




                                                7
